[Cite as State v. Merritt, 2021-Ohio-3681.]


                                         COURT OF APPEALS
                                      RICHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   JUDGES:
                                                 Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellee                      Hon. W. Scott Gwin, J.
                                                 Hon. William B. Hoffman, J.
 -vs-
                                                 Case No. 2021 CA 0042
 BRIAN W. MERRITT, JR.

        Defendant-Appellant                      OPINION




 CHARACTER OF PROCEEDINGS:                       Appeal from the Mansfield Municipal
                                                 Court, Case No. 2021-CRB-1046


 JUDGMENT:                                       Affirmed in Part; Vacated in Part

 DATE OF JUDGMENT ENTRY:                         October 13, 2021


 APPEARANCES:


 For Plaintiff-Appellee                          For Defendant-Appellant

 MICHAEL J. KEMERER                              BRIAN W. MERRITT, JR.
 Assistant Law Director                          Richland County Jail
 City of Mansfield                               73 East Second Street
 30 North Diamond Street                         Mansfield, Ohio 44902
 Manfield, Ohio 44902
Richland County, Case No. 2021 CA 0042                                                    2


Hoffman, J.
        {¶1}   Defendant-appellant Brian Merritt, Jr. appeals the judgment entered by the

Mansfield Municipal Court convicting him of public indecency (R.C. 2907.09(A)(2)) and

sentencing him to 60 days in the Richland County Jail. Plaintiff-appellee is the state of

Ohio.

                           STATEMENT OF THE FACTS AND CASE

        {¶2}   Angela Riley is a licensed social worker who sometimes works in the

Richland County Jail. On March 2, 2021, she was working at the jail, counseling an

inmate who occupied the cell next to Appellant’s cell.     Appellant started calling Riley’s

name and making sexual comments to Riley. When she turned to look at Appellant, she

could view Appellant masturbating, with his genitals exposed to her.

        {¶3}   Appellant was charged with public indecency in violation of R.C.

2907.09(A)(2). The case proceeded to bench trial in the Mansfield Municipal Court.

Appellant represented himself at trial. Following trial, the court convicted Appellant as

charged, sentenced him to 60 days in jail, and ordered him to register as a sex offender.

        {¶4}   It is from the June 22, 2021 judgment of the trial court Appellant prosecutes

his appeal, assigning as error:



               I. WHETHER THE JUDGMENT IS AGAINST THE MANIFEST

        WEIGHT OF THE EVIDENCE.

               II. WHETHER PUBLIC INDECENCY CAN BE VIOLATED WHILE IN

        SOLITAIRE [SIC] CONFINEMENT IN A COUNTY JAIL WHICH IS NOT

        OPEN TO THE PUBLIC.
Richland County, Case No. 2021 CA 0042                                                     3


              III. WHETHER THE TRIAL COURT ERRED BY LABELING THE

       DEFENDANT/APPELLANT             A   SEX      OFFENDER       REQUIRED       TO

       REGISTER.



                                               I., II.

       {¶5}   In his first two assignments of error, Appellant argues the judgment was

against the manifest weight and sufficiency of the evidence because he could not be

convicted of public indecency for acts committed in a jail cell in solitary confinement. He

argues the jail is not open to the public, and by definition he therefore could not commit

public indecency while in his own cell.

       {¶6}   Appellant was convicted of public indecency in violation of R.C.

2907.09(A)(2):



              (A) No person shall recklessly do any of the following, under

       circumstances in which the person's conduct is likely to be viewed by and

       affront others who are in the person's physical proximity and who are not

       members of the person's household:

              (2) Engage in sexual conduct or masturbation[.]



       {¶7}   In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and
Richland County, Case No. 2021 CA 0042                                                    4


created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶8}   An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶9}   Despite the fact Appellant was in his own cell, his conduct in his cell was

visible to Riley, who was standing nearby counseling the man in the cell next to

Appellant’s cell. Riley testified Appellant called her name and made sexual comments

to her, and when she looked at Appellant, she could view him masturbating, with his

genitals exposed.     Tr. 19-20.     She testified Appellant’s conduct made her feel

uncomfortable. She also testified she was not a member of Appellant’s household.

Riley’s testimony was sufficient to demonstrate Appellant recklessly engaged in

masturbation under circumstances in which his conduct was likely to be viewed by Riley,

who was not a member of Appellant’s household.            Although Appellant focuses his

argument on the word “public” in the title of the crime, the definition of the crime is

provided by the language of the statute, and not the title. Riley’s testimony provided

sufficient evidence to convict Appellant of violating R.C. 2907.09(A)(2).

       {¶10} We find the judgment is not against the manifest weight or sufficiency of the

evidence. Appellant’s first and second assignments of error are overruled.
Richland County, Case No. 2021 CA 0042                                                     5


                                                 III.

      {¶11} In his third assignment of error, Appellant argues the trial court erred in

ordering him to register as a sex offender.

      {¶12} R.C. 2907.09(D) sets forth the circumstances under which a person

convicted of public indecency may be ordered to register as a sex offender:



             (D)(1) If either of the following applies, the court may determine at

      the time of sentencing whether to classify the offender as a tier I sex

      offender/child-victim offender for a violation of division (B)(4) of this section:

             (a)The offender is less than ten years older than the other person.

             (b) The offender is ten or more years older than the other person and

      the offender has not previously been convicted of or pleaded guilty to any

      violation of this section.

             (2) If the offender is convicted of or pleads guilty to a violation of

      division (B)(4) of this section, is ten or more years older than the other

      person, and previously has been convicted of or pleaded guilty to any

      violation of this section, the court shall issue an order at the time of

      sentencing that classifies the offender as a tier I sex offender/child-victim

      offender subject to registration under sections 2950.04, 2950.041, 2950.05,

      and 2950.06 of the Revised Code.



      {¶13} Appellant was not subject to sex offender registration pursuant to the

provisions of R.C. 2907.09(D).         Appellant was not convicted of violating R.C.
Richland County, Case No. 2021 CA 0042                                                   6


2907.09(B)(4), he was charged and convicted only of a violation of R.C. 2907.09(A)(2).

Likewise, R.C. 2950.01 does not include a violation of R.C. 2907.09(A)(2) in its definition

of “sexually oriented offense.”   We find the trial court erred in ordering Appellant to

register as a sex offender. See State v. Thompson, 11th Dist. Portage No. 2006-P-0112,

2007-Ohio-3196, ¶10 (public indecency in violation of R.C. 2907.09(A)(1) is not an

offense to which sex offender registration is an available sentence).

       {¶14} Appellant’s third assignment of error is sustained.

       {¶15} The judgment of the Mansfield Municipal Court ordering Appellant to

register as a sex offender is vacated. In all other respects, the judgment of conviction

and sentence is affirmed.



By: Hoffman, J.
Baldwin, P.J. and
Gwin, J. concur